83 F.3d 426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Jerome BERG, Debtor,Jerome BERG, Appellant,v.Charles Cline MOORE;  Joanne Leighton, Appellees.
No. 95-15030.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Debtor Jerome Berg, an attorney proceeding pro se, appeals the Bankruptcy Appellate Panel's affirmance of a bankruptcy court's order dismissing Berg's adversary proceeding against his former wife, Joanne Leighton, and her attorney Charles Moore, for monetary damages for alleged perjury in Berg and Leighton's 1985 state marital dissolution action.   We have jurisdiction pursuant to 28 U.S.C. § 158(d), and, having considered all of Berg's contentions on appeal, we affirm for the reasons set forth in the Bankruptcy Appellate Panel's November 1, 1994 order.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's request to take judicial notice is denied